Title: The American Peace Commissioners to Francis Dana, 12 December 1782
From: Adams, John,Franklin, Benjamin,Jay, John
To: Dana, Francis


Sir
Paris Decr. 12. 1782

We have the Honour to congratulate you, on the Signature of the preliminary Treaty of Peace, between his Britannic Majesty and the United States of America, to be inserted in the definitive Treaty, when France and Britain Shall have agreed upon their Terms. The Articles, of which We do ourselves the honour to inclose you a Copy, were compleated, on the thirtieth of last Month.
To Us, at this Distance, the present opportunity, appears to be the most favourable, for you to communicate your mission to the Ministers of the Empress of Russia, and to the Ministers of the other neutral Powers residing at her Court, and if you have no objections, We presume you will wish to be furnished with the inclosed Paper, to communicate at the Same Time.
We heartily wish you Success, and if you Should inform Us of a fair prospect of it, We Shall propose an Article in the definitive Treaty, to Secure the Freedom of Navigation according to the Principles of the late marine Treaty between the neutral Powers
With great Respect, We have the Honour to be, / Sir, your most obedient and most humble / Servants
John Adams
B Franklin
John Jay
Henry Laurens

